DETAILED ACTION
This is a Final Office Action in response to the amendment filed on 12/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 10-11, 14, and 18 have been amended. Claims 1-20 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 12/08/2021 has been entered. 
Response to Arguments 
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on pages 9-10 of the remarks that the claims have been amended to recite elements that cannot practically be performed by the human mind, even with the use of pencil and paper and that a person cannot transmit data over a network or retrieve data by a database. Examiner notes that although the human mind cannot perform the claimed steps of transmitting data or retrieve data; under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Per the October 2019 Updated Guidance 
Claim Rejections 35 U.S.C. § 103:
	Applicant submits on page 12 of the remarks that the applied combination of references does not establish a prima facie case of obviousness with respect to claims 1 and 11, as amended. Examiner respectfully disagrees and notes that Anderson discloses a logarithmic function (i.e. non-linear) function in at least [0110]; [0113]; [0129]; [0134].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1 and 11) are directed, in part, to a method and a system for identifying product records and providing a representation of a set of products ordered according to weighting distributions. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-10 are directed to a method comprising a series of steps which falls under the statutory category of a process and claims 11-20 are directed to a system which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to retrieving… a set of product records, each product record including a price; weighting…the set of product records by applying a first weight distribution to the prices of the set of product records; transmitting… a representation of the set of product records ordered according to the weighting by the first weight distribution to a device of a user; receiving…a user input from the user instructing a shift in a price point; obtaining… a second weight distribution in response to the user input, the second weight distribution being different from the first weight distribution; weighting… the set of product records by applying the second weight distribution to the prices of the set of product records; and transmitting…a representation of the set of product records ordered according to the weighting by the second weight distribution to the device of the user. If a claim limitation, under its broadest reasonable 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a computer system”; “a network”; “a webpage”; “a device of a user”; “a system”; “one or more processing devises”; “one or more memory devices”; “executable code”. These additional element are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 12, related text and [0188-0189] to understand that the invention may be implemented in a generic environment that “Implementations of the systems, devices, and methods disclosed herein may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed herein. Implementations within the scope of the present disclosure may also include physical and other computer-readable media for carrying or storing computer- executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system. Computer-readable media that store computer-executable instructions are computer storage media (devices). Computer-readable media that carry computer- executable instructions are transmission media. Thus, by way of example, and not limitation, implementations of the disclosure can comprise at least two distinctly different kinds of computer-readable media: computer storage media (devices) and 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea 
Dependent claims 2-10 and 12-20 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-10, 11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0169162 (hereinafter; Anderson) in view of US Pub. No. 2008/0071638 (hereinafter; Wanker).

A method comprising; a system comprising: one or more processing devices; and one or more memory devices operably coupled to the one or more processing devices and storing executable code that, when executed by the one or more processing devices, causes the one or more processing devices to: retrieving, by a computer system, a set of product records from a database, each product record including a price; Anderson [0035] discloses the central data processing server 102 is communicatively coupled to a product reference server 110. For each of the merchant stores 104a and 104b or other monitored merchant stores, the product reference server 110 is configured to store a UPC corresponding to each product and/or service offered for sale by that merchant. Each UPC is stored in association with the name of the product it represents including brand, unit size, and price.
weighting, by the computer system, the set of product records by applying a first weight distribution to the prices of the set of product records such that, for each product record, a weight applied to the price of each product record is a non-linear function of the price of each product record; Anderson [0040] discloses the weighting value generator 202 is configured to generate weighting values and/or a weighting similarity index value for product pairs to indicate the similarities or diversities between different products based on particular criteria. For example, a weighting index value between brand A soda and brand B soda based on price will indicate the consumer-perceived similarity between the brands and the propensity of consumers to purchase either product based on price differences; Anderson discloses a logarithmic function (i.e. non-linear) in at least [0110]; [0113]; [0129]; [0134].
receiving over the network, by the computer system, a user input from the user instructing a shift in a price point; Anderson Fig. 8; [0079] disclose the example pre-model data generator 208 calculates the ratio/index of the actual sale price to the regular sale price and compares the result to a promoted price threshold (block 804). For example, a threshold of 0.96 may be selected by a user to identify instances where a promotion has actually occurred, such that any calculated ratio less than 0.96 is deemed to indicate that a promotion has occurred (e.g., actual price ($5.00)/regular price ($5.50)=0.90). A ratio/index value below the promoted price threshold is, thus, indicative of a valid trade promotion having a potential to affect sales of the target product of interest and/or one or more competitive products.
Although Anderson discloses identifying a set of products and applying weighting values, Anderson does not specifically disclose multiple weight distributions. However, Wanker discloses the following limitations: 
transmitting over a network, by the computer system, a representation of the set of product records ordered according to the weighting by the first weight distribution to a device of a user; Wanker [0014] discloses collecting information on the products and services of merchants, establishing a weighting for comparison information, calculating a ranking of merchants or products based on the weighting of the comparison information, and returning the results of the ranking to the consumer.
the representation including a webpage having the set of product records embedded therein; 
obtaining, by the computer system, a second weight distribution in response to the user input, the second weight distribution being different from the first weight distribution; Wanker Fig. 3; [0039] disclose In response to a query forwarded by the consumer the server requests comparison information from the database relating to both the product specified in the query and the merchants offering the specified product. The server also retrieves weighting factor information from the database. The server applies the weighting factor information to the merchant information and the comparison information on the specified product to calculate weighted comparison factors relating to product and merchant information; The weighted comparison factors are summed to an aggregate score for each merchant.  
weighting, by the computer system, the set of product records by applying the second weight distribution to the prices of the set of product records; Wanker Fig. 2A [0040] disclose categories of weighting factors for comparison that are arranged into four categories: product information (201); merchant's business information (202); merchant specific information on the specified product (203); and merchant specific information on the merchant's business history (204). Product specific information (201) includes the product's manufacturer, the product's model or other identifying information, the product's size or other optional information, the product's color or other design optional information, and the product's suggested retail price from the manufacturer.
and transmitting over the network by the computer system, a representation of the set of product records ordered according to the weighting by the second weight distribution to the device of the user. Wanker [0059] discloses The system presents the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for analyzing sales volume that applies different weighting values to products of Anderson with the consumer information system and method of comparing products and services that includes providing product specific information and merchant specific information on the specified product in order to produce a ranking of the merchants offering the specified product and provide detailed information to consumers (Wanker abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 8, 18, Anderson discloses:
The method of claim 1; the system of claim 11, wherein each product record of the set of product records has a relevance metric associated therewith; Anderson [0057] discloses some characteristics that may have corresponding sales expectations that are statistically relevant and assist the process of projecting sales volume estimations.

wherein the executable code, when executed by the one or more processing devices, further causes the one or more processing devices to provide the representation of the set of product records ordered according to the weighting by the second weight distribution to the device of the user comprises: for each product record of the set of product records, generating a score that is a combination of a weighted value obtained from weighting the price of the each product record according to the second weight distribution and the relevance metric of the each product record; Wanker [0039-0041] disclose an aggregate score; The weighted comparison factors are summed to an aggregate score for each merchant. The server uses the aggregate merchant score to produce a ranking of the merchants offering the specified product. The server returns the ranking to the consumer through the internet as a response to the consumer's query; weighting factors include product suggested retail price; [0048] discloses the weighting factors are applied to the comparison information. Step (309) produces an aggregate score for each merchant, which is the sum of the weighting factors applied to the relevant category of comparison information corresponding to the weighting factor. 
and generating, by the computer system, ordering of the set of product records according to the scores of the set of product records. Wanker [0048-0049] disclose using weighting factors and the process of aggregating the applied weighting factors; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for analyzing sales volume that applies different weighting values to products of Anderson with the consumer information system and method of comparing products and services that includes providing product specific information and merchant specific information on the specified product in order to produce a ranking of the merchants offering the specified product and provide detailed information to consumers (Wanker abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 9, 19, Although Anderson discloses identifying a set of products and applying weighting values, Anderson does not specifically disclose identifying the products based on a search query received from the user. However, Wanker discloses the following limitations:
The method of claim 8, further comprising; the system of claim 18, wherein the executable code, when executed by the one or more processing devices, further causes the one or more processing devices to: identify, by the computer system, the set of product records as being relevant to a search query received from the user. Wanker Fig. 4A; [0027]; [0037] disclose a query page for the consumer to initiate a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for analyzing sales volume that applies different weighting values to products of Anderson with the consumer information system and method of comparing products and services that includes providing product specific information and merchant specific information on the specified product in order to produce a ranking of the merchants offering the specified product and provide detailed information to consumers (Wanker abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 10, 20 Although Anderson discloses identifying a set of products and applying weighting values, Anderson does not specifically disclose the product records being relevant to a user profile. However, Wanker discloses the following limitations:
The method of claim 8, further comprising; the system of claim 18, wherein the executable code, when executed by the one or more processing devices, further causes the one or more processing devices to: identify, by the computer system, the set of product records as being relevant to a user profile. Wanker [0047-0048] disclose weighting factors applied to a relevant category of comparison information when the consumer is screening information during a consumer’s query; [0051] discloses the consumer could modify the weightings of items of comparison information according to the consumer's preferences.
.
5.	Claim(s) 2-4, 7, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Wanker, further in view of US Pub. No. 2016/0358264 (hereinafter; Brightman).
Regarding claims 2, 12, Although Anderson discloses identifying a set of products and applying weighting values, Anderson does not specifically disclose declining weights. However, Brightman discloses the following limitations:
The method of claim 1; the system of claim 11, wherein a highest weight of the first weight distribution corresponds to a first price and the first weight distribution has declining weights with distance from the first price; 
wherein a highest weight of the second weight distribution corresponds to a Page 60 of 67Attorney Docket No. YESP-00300 second price and the second weight distribution has declining weights with distance from the second price, the second price being different from the first price. Brightman [0014] discloses having a larger weighting in shares as their price goes up and a lower weighting in shares that have declined in price.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for analyzing sales volume that applies different weighting values to products of Anderson with the method plurality of financial metrics data of Brightman in order to provide a robustness ranking of financial objects (Brightman abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 3, 13, Anderson discloses:
The method of claim 2, further comprising: determining, by the computer system, that the user input instructs a price increase; Anderson [0100] discloses users selecting higher threshold values (i.e. higher prices) when finding a store where to purchase goods.
in response to determining that the user input instructs the price increase, defining the second weight distribution such that the weights of the second distribution decrease more steeply with distance from the second price for prices below the second price than with distance from the second price for prices above the second price. Anderson [0101] discloses Independent trading area variables are calculated by 
Regarding claims 4, 14, Although Anderson discloses identifying a set of products and applying weighting values, Anderson does not specifically disclose a user input a price decrease. However, Wanker discloses the following limitations:
The method of claim 2, further comprising; the system of claim 12, wherein the executable code, when executed by the one or more processing devices, further causes the one or more processing devices to : determining, by the computer system, that the user input instructs a price decrease; Wanker [0084] discloses consumers can search and compare merchants offering based on lowest prices.
in response to determining that the user input instructs the price decrease, defining the second weight distribution such that the weights of the second distribution decrease more steeply with distance from the second price for prices above the second price than with distance from the second price for prices below the second price. Wanker [0084] discloses allowing a consumer to search for two competing products, where the system ranks the offering of two different models by comparing the features and offered terms of sale including price. Depending on the weighting used in the ranking the present invention may return the higher price product as a higher weighting due additional features or other aspects of the product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for analyzing sales volume that applies 
Regarding claims 7, 17, Anderson discloses 
The method of claim 2 further comprising; the system of claim 12, wherein the executable code, when executed by the one or more processing devices, further causes the one or more processing devices to: generating the first price according to an evaluation of a profile of the user. Anderson [0091]; [0097] disclose a pre-model data generator that includes the addition of interaction variables including price variables based on user preferences related to model customization.
(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Wanker, further in view of Brightman and further in view of US Pub. No. 2017/0323385 (hereinafter; Sivaramakrishnan).
Regarding claims 5, 15, Although Anderson discloses identifying a set of products and applying weighting values, Anderson does not specifically disclose a symmetric or asymmetric Gaussian distribution. However, Sivaramakrishnan discloses the following limitations:
The method of claim 4; the system of claim 14, wherein the second weight distribution is an asymmetric Gaussian distribution.  Sivaramakrishnan [0013] discloses asymmetry in Gaussian distributions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for analyzing sales volume that applies different weighting values to products of Anderson with the methods and apparatuses for constructing portfolios, overlay portfolios, and trade lists of multi-asset class investments that interactively manage and engineer the conditional variance of a portfolio or trade list at two or more confidence levels in order to help facilitate comparison (Sivaramakrishnan [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
 does not specifically disclose a symmetric Gaussian distribution. However, Sivaramakrishnan discloses the following limitations:
The method of claim 5; the system of claim 15, wherein the first weight distribution is a symmetric Gaussian distribution. Sivaramakrishnan [0009] discloses a distribution that is Symmetric and Gaussian.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for analyzing sales volume that applies different weighting values to products of Anderson with the methods and apparatuses for constructing portfolios, overlay portfolios, and trade lists of multi-asset class investments that interactively manage and engineer the conditional variance of a portfolio or trade list at two or more confidence levels in order to help facilitate comparison (Sivaramakrishnan [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following is prior art made of record but not relied upon:
US Pub. No. 2016/0019619 (Somaiya et al.): discloses systems and methods for determining price quantiles for associated search queries.
US Pub. No. 2006/0106658 (Johanson et al.): discloses a method for performing activity based cost modeling using weight arrays to assess profitability and efficiency. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683